Exhibit 10.3
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT, dated as of 10 December 2008 (the “Effective Date”),
between Marvel Entertainment International Ltd (“Marvel International”), a
limited company (Company Number: 04955607) formed under the laws of the United
Kingdom that is wholly owned by Marvel Entertainment, Inc., a corporation formed
under the laws of the state of Delaware, United States (the “Company”), and
Simon Philips (the “Employee”).
WHEREAS, Marvel International and the Employee entered into a contract of
employment dated 28 September 2006 (the “2006 Agreement”).
WHEREAS, Marvel International and the Employee now wish to replace the 2006
Agreement with the terms and conditions set forth in this agreement (this
“Agreement”).
NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom, the parties hereto agree
as follows:
1. Employment, Duties and Acceptance.
1.1 Employment, Duties. Marvel International hereby employs the Employee for the
Term (as defined in Section 2.1), to render exclusive and full-time services to
Marvel International as President, World Wide Consumer Products and CEO of
Marvel Animation or in such other position as may be mutually agreed upon by the
Company and the Employee. The Employee shall report to the Company’s chief
executive officer or his designee and Board of Directors and shall perform such
other duties consistent with such positions as may be assigned to the Employee
by the Company’s chief executive officer or his designee or the Board of
Directors.
1.2 Acceptance. The Employee hereby accepts such employment and agrees to render
the services described above. During the Term, the Employee agrees to serve
Marvel International and the Company faithfully and to the best of the
Employee’s ability, to devote the Employee’s entire business time, energy and
skill to such employment and to use the Employee’s professional efforts, skill
and ability to promote Marvel International’s and the Company’s interests. The
Employee further agrees to accept election, and to serve during all or any part
of the Term, as an officer or director of Marvel International or the Company
and of any subsidiary or affiliate of Marvel International or the Company,
without any compensation therefor other than that specified in this Agreement,
if elected to any such position by the stockholders or by the Board of Directors
of Marvel International or the Company or of any subsidiary or affiliate, as the
case may be. Unless otherwise agreed to in writing by Marvel International or
the Company (as applicable) and the Employee, the Employee shall upon the
expiration of the Term, immediately resign any such officer or director
position.

 

 



--------------------------------------------------------------------------------



 



1.3 Location. The duties to be performed by the Employee hereunder shall be
performed primarily at the offices of Marvel International in London, England.
The Employee may be required to work on a temporary basis at any of the
Company’s or its affiliates’ other locations in Europe or the US. The Employee
may also be required to travel on business within and outside the UK; this may
involve travelling outside normal business hours and at weekends and Bank or
public holidays should the need arise.
1.4 Hours. The Employee’s business hours shall be the hours between 9:00 a.m.
and 5:30 p.m., Monday to Friday (excluding bank and other public holidays in
England), and such further time as shall be necessary for the proper performance
by the Employee of his duties under this Agreement. The Employee acknowledges
and agrees that he is exempt from the Working Time Regulations 1998 on account
of his duties and powers. 
1.5 Disciplinary Procedures. There are no formal disciplinary rules specific to
the Employee’s employment. If the Employee is dissatisfied with any disciplinary
decision or if he has any grievance relating to his employment he should submit
a written memorandum giving particulars of such dissatisfaction or grievance to
Marvel International’s Board of Directors and the matter shall be dealt with by
discussion and a majority decision of the directors present at the next convened
meeting of the Board of Directors.    
1.6 Particulars of Employment. This Agreement contains the particulars required
to be given under Section 1 of the U.K. Employment Rights Act 1996 (“ERA”) to
the intent that, as at the date of this Agreement, Marvel International shall
not be required to deliver to the Employee a separate written statement pursuant
to Section 1 of the ERA.
1.7 Effect upon 2006 Employment Agreement. Upon the effectiveness of this
Agreement, the 2006 Employment Agreement will be of no further force or
effect.    
1.8 Section 409A of U.S. Tax Code. The Employee acknowledges that, were he to
become subject to United States federal income tax, he could, as a “specified
employee” under U.S. tax laws, be subject to potentially adverse tax
consequences under U.S. Internal Revenue Code Section 409A (“Section 409A”). The
Company has established policies for compliance with Section 409A that are
intended to prevent “specified employees” from suffering those adverse
consequences.  The Employee therefore agrees that, to the extent necessary to
avoid such adverse consequences to himself, this Agreement will be subject
to the Company’s  policies for compliance with Section 409A.
2. Term of Employment
2.1 The Term. The Employee will commence employment under this Agreement as from
the Effective Date. The term of the Employee’s employment under this Agreement
(the “Term”) shall continue until 31 December 2010 and thereafter unless and
until terminated by either party’s giving notice pursuant to Section 4.2 or 4.3
hereof as the case may be.
2.2 The Employee’s period of continuous employment with Marvel International
commenced on 6 November 2006.

 

2



--------------------------------------------------------------------------------



 



3. Compensation; Benefits.
3.1 Salary. As from the Effective Date until and including 31 December 2008, as
compensation for all services to be rendered pursuant to this Agreement, Marvel
International agrees to pay the Employee a base salary, payable monthly in
arrears, at the annual rate of £250,850, less such deductions or amounts to be
withheld as are required by applicable law and regulations and deductions
authorized by the Employee in writing. From 1 January 2009, as compensation for
all services to be rendered pursuant to this Agreement, Marvel International
agrees to pay the Employee during the Term a base salary, payable monthly in
arrears, at the annual rate of £358,380, less such deductions or amounts to be
withheld as are required by applicable law and regulations and deductions
authorized by the Employee in writing. The Employee’s base salary shall be
reviewed no less frequently than annually by the Board of Directors in
accordance with the policies and procedures that apply to other similarly
situated employees of the Company in order to determine whether any change to
the Employee’s base salary is warranted; provided, however, that under no
circumstances will the Employee’s base salary be less than the amount payable as
of the Effective Date. The Employee’s base salary as in effect from time to time
is referred to in this Agreement as the “Base Salary”.
3.2 Bonus. (a) In addition to the amounts to be paid to the Employee pursuant to
Section 3.1 hereof, the Employee will be entitled to receive a one-time bonus of
£163,100, conditional on each party’s signing this Agreement (the “Signing
Bonus”). The Signing Bonus shall be paid within thirty (30) days from the
Effective Date.
(b) In addition to the amounts to be paid to the Employee pursuant to
Section 3.1 and Section 3.2(a) hereof, the Employee will be entitled to receive
a cash bonus based in whole or in part upon the attainment of performance goals
set by the Board of Directors (the “Bonus Performance Goals”). The Employee’s
target annual bonus amount, in British Pounds, shall be 50% of his Base Salary
received for the year. Each annual bonus shall be paid when annual bonuses are
paid generally to the Company’s other employees but in no event later than
March 14 of the next calendar year. Notwithstanding the foregoing, Marvel
International shall continue through December 2008 to advance to the Employee,
on a non-refundable basis, £4,447 per month against the Employee’s 2008 bonus.
3.3 Business Expenses. Marvel International shall pay for or reimburse the
Employee for all reasonable expenses actually incurred by or paid by the
Employee during the Term in the performance of the Employee’s services under
this Agreement, upon presentation of expense statements or vouchers or such
other supporting information as the Company customarily may require of its
officers, provided that those expenses were incurred and accounted for in
accordance with the policies and procedures established by the Company.

 

3



--------------------------------------------------------------------------------



 



3.4 Vacation. During the Term, the Employee shall be entitled to a vacation
period or periods of five (5) weeks per year (provided that the Employee remains
based in the United Kingdom; otherwise, four (4) weeks per year including public
holidays) taken in accordance with the vacation policy of Marvel International
during each year of the Term. Vacation time not used by the end of a calendar
year shall be forfeited. Marvel International reserves the right to require the
Employee to take any unused holiday entitlement during any period of notice of
termination that has been given either by it or by the Employee. If Marvel
International does not exercise this right then, on leaving its employment, the
Employee will be paid a sum equivalent to the value of any accrued but unused
holiday to which the Employee is entitled after deduction of tax and national
insurance contributions. Upon termination of the Employee’s employment, if the
Employee has taken more days of holiday than the Employee’s accrued entitlement
during the relevant holiday year, the Employee will be required to pay Marvel
International for any excess days taken, which sum may be deducted from his
final salary or any other sums then owing to the Employee by it.
3.5 Fringe Benefits. During the Term, the Employee shall be entitled to all
benefits for which the Employee shall be eligible under any qualified pension
plan, 401(k) plan, group insurance or other so-called “fringe” benefit plan
which the Company provides to its employees generally, together with medical
benefits for the Employee, as from time to time in effect for employees of the
Company generally. In the event of such benefits being limited (by law or
otherwise) to residents of the United States of America, Marvel International
shall provide Employee with reasonably comparable benefits. In any event,
specifically, during the Term:
(a) Marvel International will not provide any pension scheme or other pension
arrangements for the Employee. At the request of the Employee, Marvel
International, each month, shall (by deduction from the Employee’s gross pay)
pay directly to a private pension scheme nominated by the Employee a lump sum
equivalent to ten percent (10%), or any lower percentage specified by the
Employee, of his then current monthly salary.
(b) There is no contracting-out certificate in force under the U.K. Pensions
Schemes Act 1993 in respect of the Employee’s employment with Marvel
International.
(c) Subject to the Employee complying with all terms and conditions from time to
time imposed by the medical insurance provider chosen by the Company (as may be
varied from time to time), Marvel International shall maintain at its cost,
private medical insurance at the London A scale (BUPA or PPP) arranged with such
insurance provider for the Employee and his wife and dependent children under
the age of 18. In lieu of the foregoing, the Employee may, at his option, be
reimbursed for his own provision of medical insurance provided that Marvel
International shall not be required to incur greater expense than had the
Employee participated in Marvel International’s scheme.
(d) Marvel International shall provide the Employee with, or, at the Employee’s
option, will reimburse the Employee for the cost of his directly obtaining,
permanent health insurance cover, which in the event of serious illness, will
provide the Employee, after six months’ absence, with financial support. Marvel
International intends for this support to be in the range of 75% of the
Employee’s Base Salary or at any other level typical of executives in London,
but cannot commit to the particulars of the terms before consulting with an
insurance provider.

 

4



--------------------------------------------------------------------------------



 



(e) Marvel International shall provide the Employee with life assurance cover of
three times the Employee’s Base Salary, subject to any customary terms imposed
by the insurance provider.
(f) If a scheme provider refuses for any reason to provide any benefits to the
Employee (or where appropriate to the Employee’s spouse, partner or dependant
children) Marvel International is not liable to provide any replacement benefit
of the same or similar kind or compensation in lieu of such benefit.
(g) Marvel International at its absolute discretion reserves the right
reasonably to vary or amend any scheme provided for the benefit of the Employee
or the Employee’s family at any time but only where the resulting arrangements
are no less favorable than those provided by Marvel International or the Company
in general to similarly situated employees; and Marvel International will not be
liable to provide any replacement benefit of the same or similar kind, or
compensation in lieu of such benefit.
(h) Nothing in this Section 3.5 will prevent Marvel International terminating
the Employee’s employment for whatever reason in accordance with the terms of
this Agreement even if such termination results in the Employee losing any
existing or prospective benefits as detailed in Section 3.5.
3.6 Additional Benefits. During the Term, the Employee shall be entitled to such
other benefits as are specified in Schedule I to this Agreement.
3.7 Sick Pay. If the Employee is absent from work because of illness or
accident, Marvel International will pay to the Employee his Base Salary for up
to an aggregate of one hundred and eighty (180) working days in any period of
twelve (12) months. Any sums payable to the Employee under this Section shall be
inclusive of any Statutory Sick Pay payable.
4. Termination.
4.1 Death. If the Employee shall die during the Term, the Term shall terminate
immediately.

 

5



--------------------------------------------------------------------------------



 



4.2 Permitted Termination by the Employer. (a) Cause. The Term may be
immediately terminated by Marvel International upon notice to the Employee upon
the occurrence of any event constituting “Cause” as defined herein. For purposes
of this Agreement, the term “Cause” shall mean any of the following: (A) the
Employee’s indictment for, or conviction of an indictable offence or any
crime involving theft, fraud, dishonesty or moral turpitude or any violation of
applicable securities laws; (B) the Employee’s failure (except as a result of
illness or injury) to follow the Company’s or Marvel International’s lawful
directions or to perform his employment duties that continues for five
(5) business days after notice from Marvel International of such failure,
specifying that the failure constitutes Cause; (C) the Employee’s engaging in
conduct constituting embezzlement, willful assistance to a competitor, fraud,
misappropriation, material violation of Marvel International’s or the Company’s
anti-discrimination, equal employment opportunity, prohibition against
harassment or similar policies or material violation of Marvel International’s
or the Company’s insider trading policy, corporate code of business conduct and
ethics or other material policy, or the Employee’s engaging in conduct tending
to bring Marvel International or the Company into public disgrace or disrepute;
(D) the Employee’s failure (including, but not limited to, the Employee’s
refusal to be deposed or to provide accurate and complete testimony at any trial
or inquiry) to participate, if requested by the Board of Directors, in any
investigation or inquiry, whether internal or external, into the Employee’s
actions (or inactions) or Marvel International’s or the Company’s business
practices; (E) the Employee’s possession on Marvel International’s or the
Company’s premises of any prohibited drug or substance that would amount to a
criminal offence, or the Employee’s being under the influence of any such
substance while on Marvel International’s or the Company’s premises; (F) the
Employee’s gross misconduct or gross negligence in connection with the business
of Marvel International or any affiliate; or (G) the Employee’s material breach
of this Employment Agreement.
(b) The Term may be terminated by Marvel International for any reason by the
giving of not less than six months’ notice to the Employee by Marvel
International or by the Company.
4.3 Permitted Termination by the Employee. (a) The Term may be immediately
terminated by the Employee upon notice to Marvel International (given within one
week of the expiration of the cure period described at the end of this
Section 4.3(a)) of any event constituting “Good Reason” as defined herein. As
used herein, the term “Good Reason” means the occurrence of any of the
following, without the prior written consent of the Employee: (i) assignment of
the Employee to duties materially inconsistent with the Employee’s positions as
described in Section 1.1 hereof, or any significant diminution in the Employee’s
duties or responsibilities, other than in connection with any disability of the
Employee; (ii) any material breach of this Agreement by Marvel International
which is continuing; or (iii) a change in the location of the Employee’s
principal place of employment to a location more than fifty (50) miles from the
location specified in Section 1.3 hereof; provided, however, that the Employee
shall not be deemed to have Good Reason unless (a) within thirty (30) days after
the occurrence of the event in question, the Employee gives Marvel International
and the Company written notice that the specified event has occurred, making
specific reference to this Section 4.3 and requesting Marvel International and
the Company to cure the event, and (b) Marvel International and the Company fail
to cure the event within thirty (30) days of receipt of such notice.
(b) The Term may be terminated by the Employee for any reason by the giving of
not less than six months’ notice to Marvel International and to the Company by
the Employee.

 

6



--------------------------------------------------------------------------------



 



4.4 Garden Leave. Following service of notice to terminate the Employee’s
employment hereunder by either party, or if the Employee purports to terminate
his employment hereunder in breach of this Agreement, or at any time during the
Term in order to investigate a reasonable belief that the Employee is guilty of
misconduct, Marvel International may by notice to the Employee require the
Employee not to perform any services (or to perform only specified services)
for it and any affiliate until the end of the applicable notice period or the
termination of the Term, whichever is sooner (“Garden Leave”). Any period of
Garden Leave shall not exceed six months. During any period of Garden Leave,
Marvel International shall be under no obligation to provide any work to, or
vest any powers in, the Employee, who shall have no right to perform any
services for Marvel International or any affiliate. During any period of Garden
Leave the Employee shall:
(a) continue to receive his salary and all contractual benefits in the usual way
and subject to the terms of any benefit arrangement;
(b) remain an employee of Marvel International and bound by the terms of
this Agreement and any other terms of his employment with Marvel International;
(c) not, without the prior written consent of the Chief Executive Officer of the
Company, attend his place of work or any other premises of Marvel International
or any affiliate;
(d) not, without the prior written consent of the Chief Executive Officer of the
Company, contact or deal with (or attempt to contact or deal with) any officer,
employee, consultant, client, customer, supplier, agent, distributor,
shareholder, adviser or other business contact of Marvel International or
any affiliate; and
(e) (except during any periods taken as holiday in the usual way) ensure that
the Chief Executive Officer of the Company knows where he will be and how he can
be contacted during each working day and shall comply with any written requests
to contact a specified employee of Marvel International or any affiliate at
specified intervals.
4.5 Severance. (a) If the Term is terminated pursuant to Section 4.1, 4.2(a) or
4.2(b) hereof, or by the Employee, the Employee shall be entitled to receive his
Base Salary, benefits and reimbursements provided hereunder at the rates
provided in Sections 3.1, 3.5 and 3.6 hereof to the date on which such
termination shall take effect. In addition, if the Term is terminated pursuant
to Section 4.1, 4.2(b) or 4.3(a) hereof, the Employee shall also be entitled to
receive any bonus which has been awarded under Section 3.2 in respect of a
previously completed fiscal year but which has not yet been paid and a pro rata
portion (based on time) of the annual bonus for the year in which the
termination date occurs (a “Pro Rata Bonus”), and all equity arrangements
provided to the Employee hereunder or under any employee benefit plan of the
Company shall immediately vest and shall remain exercisable for ninety days. The
Pro Rata Bonus to which the Employee is entitled, if any, shall be determined by
reference to the attainment of the performance goals referred to in Section 3.2
as of the end of the fiscal year in which termination of employment occurs and
shall be paid when bonuses in respect of that year are generally paid to the
Company’s other employees but in no event later than March 14 of the next fiscal
year.

 

7



--------------------------------------------------------------------------------



 



(b) During any period of Garden Leave in accordance with Section 4.4 hereof, the
Employee shall receive his salary and all contractual benefits.
(c) Except as provided in this Section 4.5, pursuant to the Company’s Stock
Incentive Plan and as required by law, neither Marvel International nor the
Company shall have any further obligation to the Employee after termination of
the Term.
5. Protection of Confidential Information; Non-Competition
5.1 The Employee recognizes and agrees that he will be responsible for
(i) actively conducting Marvel International’s and the Company’s business,
(ii) overseeing activities of Marvel International and the Company,
(iii) developing and implementing strategies on behalf of Marvel International
and the Company everywhere they currently conduct their business, and
(iv) affecting licensees, customers, suppliers, and distributors everywhere
Marvel International and the Company conduct their business. In addition, the
Employee recognizes and agrees that, to enable him to satisfy his duties and
responsibilities under this Agreement, Marvel International and the Company will
invest substantial resources in him by making available to him Confidential
Information (as defined below) and other valuable resources and assets to which
he would not have had access, but for his employment with Marvel International.
To protect Marvel International’s and the Company’s business interests,
including their Confidential Information (as defined below) and business
relationships, the Employee agrees:
5.1.1 To keep and retain in the strictest confidence all confidential matters of
Marvel International, the Company and their affiliates, including, without
limitation, any trade secret or other information which is confidential or
commercially sensitive and which is not in the public domain relating or
belonging to Marvel International, the Company or their affiliates including,
but not limited to, information relating to the business or operational methods,
corporate plans and strategies, management systems, finances, new business
opportunities, scripts and storylines of entertainment projects, plans or
activities involving the financing, development, casting, marketing, release
and/or distribution of entertainment projects, story and character ideas, trade
agreements, profits, costs of media trades/investments, pricing and sales
arrangements, terms of business, marketing or sales of any products or services,
technical processes, research projects, inventions, designs, applications,
training presentations, promotional brochures, know-how, discoveries, and other
technical information relating to the creation, production or supply of future
products or services of Marvel International, the Company or their affiliates,
lists or details of actual, past or potential clients, customers or suppliers or
the arrangements made with any of them and any information in respect of which
Marvel International or any of its affiliates owes an obligation of
confidentiality to any third party (“Confidential Information”), learned by the
Employee heretofore or hereafter, and not to use or disclose them to anyone
outside of Marvel International and the Company, either during or after the
Employee’s employment with Marvel International, except in the course of
performing the Employee’s duties hereunder or with the Company’s express written
consent; provided, however, that the restrictions of this Section 5.1.1 shall
not apply to that part of the Confidential Information that the Employee
demonstrates is or becomes generally available to the public other than as a
result of a disclosure by the Employee or is available, or becomes available, to
the Employee on a non-confidential basis, but only if the source of such
information is not prohibited from transmitting the information to the Employee
by a contractual, legal, fiduciary, or other obligation (but, notwithstanding
this paragraph, the Employee may disclose Confidential Information as required
by court order, subpoena, or otherwise as required by law, provided that upon
receiving such order, subpoena, or request and prior to disclosure, he shall
provide written notice to Marvel International and the Company of such order,
subpoena, or request and of the content of any testimony or information to be
disclosed and shall cooperate fully with Marvel International and the Company to
lawfully resist disclosure of such information. Nothing in this Agreement shall
prevent the Employee from testifying or meeting with any representatives of any
law enforcement agency who are investigating any matters involving Marvel
International’s or the Company’s business practices); and

 

8



--------------------------------------------------------------------------------



 



5.1.2 To deliver promptly to Marvel International or the Company on termination
of the Employee’s employment by Marvel International, or at any time Marvel
International or the Company may so request, all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to Marvel International’s or the Company’s business and all
property associated therewith, which the Employee may then possess or have under
the Employee’s control.
5.2 For a period of six (6) months after he ceases to be employed by Marvel
International under this Agreement or otherwise, if such cessation arises
pursuant to Section 4.2(a) or as a result of termination by the Employee in
breach of this Agreement, the Employee shall not, directly or indirectly, enter
the employ of, or render any services to, any person, firm or entity engaged in
the business of consumer product licensing in Europe or in any nation from which
Marvel International or any of its affiliates have obtained more than $50,000 in
licensing revenue in the preceding twelve months; the Employee shall not engage
in such business on the Employee’s own account; and the Employee shall not
become interested in any such business, directly or indirectly, as an
individual, partner, shareholder, director, officer, principal, agent, employee,
trustee, consultant, or in any other relationship or capacity; provided,
however, that nothing contained in this Section 5.2 shall be deemed to prohibit
the Employee from acquiring, solely as an investment, up to five percent (5%) of
the outstanding shares of capital stock of any public corporation.
5.3 If the Employee commits a breach, or threatens to commit a breach, of any of
the provisions of Section 5.1, Section 5.2, Section 6 or Section 7 hereof,
Marvel International shall have the following rights and remedies:
5.3.1 The right and remedy to require the Employee to account for and pay over
to Marvel International all compensation, profits, monies, accruals, increments
or other benefits (collectively “Benefits”) derived or received by the Employee
as the result of any transactions constituting a breach of any of the provisions
of Section 5.2 hereof, and the Employee hereby agrees to account for and pay
over such Benefits to Marvel International. Each of the rights and remedies
enumerated above shall be independent of the other, and shall be severally
enforceable, and all of such rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to Marvel International
or the Company under law or in equity; and

 

9



--------------------------------------------------------------------------------



 



5.3.2 Marvel International may terminate the Employee’s entitlement to severance
payments or other benefits under Section 4.5 hereof.
5.4 If any of the covenants contained in Section 5.1, Section 5.2, Section 6 or
Section 7 hereof, or any part thereof, hereafter are construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect, without regard to the invalid
portions.
5.5 The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Section 5.1, Section 5.2, Section 6 and Section 7 hereof
upon the courts of the United Kingdom or any other state or country where the
Employee resides or where the breach of the covenant is occurring.
6. Prior Restrictions; Promise Not to Solicit.
6.1 The Employee represents that he is free to enter into this Agreement and is
not restricted in any manner from performing under this Agreement by any prior
agreement, commitment, or understanding with any third party. If Employee has
acquired confidential or proprietary information in the course of his prior
employment or as a consultant, he will fully comply with any duties not to
disclose such information then applicable to him during the Term.
6.2 The Employee will not during the Term induce or attempt to induce any
employee of Marvel International or its affiliates to stop working for Marvel
International or its affiliates or to work for any competitor of Marvel
International or the Company.
6.3 The Employee will not, for a period of six months after the date of the
termination of his employment with Marvel International, (1) solicit or serve,
participate in soliciting or serving or induce, advise, encourage or attempt to
solicit or serve any customer, supplier, vendor, or distributor of Marvel
International, the Company or their affiliates (A) for which he was responsible
during his employment with Marvel International, (B) with whom he had business
contacts or dealings on behalf of Marvel International, the Company or their
affiliates during his employment with Marvel International, or (C) about which
he learned confidential information during his employment with Marvel
International; (2) induce or attempt to induce any employee of, independent
contractor for or service provider to Marvel International or its affiliates
having access to Confidential Information, and with whom the Employee had
material dealings during the 12 months prior to termination, to stop working, or
to reduce their work or services, for Marvel International, the Company or any
of their affiliates or to work for any competitor of any of those entities; or
(3) induce or attempt to induce any party referred to in clause (1) of this
sentence to alter its business dealings with Marvel International, the Company
or their affiliates.

 

10



--------------------------------------------------------------------------------



 



7. Inventions and Patents; Intellectual Property.
7.1 The Employee acknowledges that, because of the nature of his duties and the
particular responsibilities arising as a result of such duties, the Employee
owes to Marvel International and its affiliates, an obligation to further the
interests of those entities.
7.2 The Employee shall promptly disclose to Marvel International any idea or
invention created or developed by him which is actually or potentially relevant
to the business of Marvel International and/or its affiliates.
7.3 The Employee acknowledges that all trade marks, registered designs, design
rights, copyright, database rights and other intellectual property rights,
whether in existence now or coming into existence at any time in the future,
will, on creation either during the normal course of employment or by using
materials, tools or knowledge made available through the Employee’s employment,
vest in and be the exclusive property of Marvel International or any of its
affiliates which Marvel International shall nominate and, if required to do so
(whether during or after the termination of the Employee’s employment), the
Employee will execute all instruments and do all things necessary to vest
ownership in the above rights in Marvel International as sole beneficial owner.
Where the same does not automatically vest by Act of Parliament, the Employee
will immediately assign the same to Marvel International. The Employee
irrevocably waives all of his rights pursuant to sections 77 to 83 inclusive of
the Copyright Designs and Patents Act 1988. Furthermore, the Employee
understands that within the scope of his employment, he may create or contribute
to literary, artistic, or other kinds of material (collectively, the “Works”)
that may qualify as “works made for hire” under United States copyright law, and
if so, that Marvel International (or, if applicable, the Company) is the author
and sole owner of the Works in the United States and worldwide, and the Employee
waives any rights he may have to the Works, including moral rights. If at any
time, any of the Works are deemed not to be works made for hire, the Employee
assigns, grants, transfers and conveys to Marvel International (or, if
applicable, the Company) all his right, title and interest to the Works for the
entire length of time they are protected by any applicable law. The Employee
agrees (whether during or after his employment with Marvel International) to
sign any document Marvel International or the Company may reasonably request in
order to secure or enforce Marvel International’s (or, if applicable, the
Company’s) rights in the Works. The Employee irrevocably appoints the Company
and any of its officers as his attorney-in-fact to secure and enforce the rights
in his name. To the extent that the Employee retains any right, title or
interest to the Works, he agrees to: (i) unconditionally and irrevocably waive
the enforcement of such rights, and all claims and causes of action of any kind
against Marvel International, the Company or their affiliates with respect to
such rights; (ii) consent to and join in any action to enforce such rights at
the request of Marvel International, the Company or any of their affiliates; and
(iii) grant to Marvel International (or, if applicable, the Company) an
irrevocable, fully paid-up, transferable, sublicensable, worldwide right and
license to use, reproduce, distribute, display and perform, prepare derivative
works of and otherwise modify without limitation, make, sell, offer to sell,
import and otherwise use and exploit all or any portion of the Works, in any
form or media (now known or later developed).

 

11



--------------------------------------------------------------------------------



 



7.4 The Employee appoints Marvel International to be his attorney in the
Employee’s name and on the Employee’s behalf to execute any such instrument or
do any such thing necessary for the purpose of giving to Marvel International or
its nominee the full benefit of the provisions of this Section 7. It is a
condition of the Employee’s employment with Marvel International that he execute
as a deed the Power of Attorney attached as Schedule 2 to this Agreement.
7.5 The provisions of this Section 7 shall survive termination of employment
insofar as they relate to trade marks, registered designs, design rights,
copyright, database rights and all other intellectual property rights which were
created before the termination of the Employee’s employment.
8. Indemnification.
To the fullest extent permitted by applicable law, Employee shall be indemnified
and held harmless for any action or failure to act in his capacity as an officer
or employee of Marvel International or any of its affiliates or subsidiaries. In
furtherance of the foregoing and not by way of limitation, if Employee is a
party or is threatened to be made a party to any suit because he is an officer
or employee of Marvel International or such affiliate or subsidiary, he shall be
indemnified against expenses, including reasonable attorney’s fees, judgments,
fines and amounts paid in settlement if he acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interest of Marvel
International or such affiliate or subsidiary, and with respect to any criminal
action or proceeding, he had no reasonable cause to believe his conduct was
unlawful. The Employee shall give Marvel International and the Company prompt
notice of any such suit; provided, that his failure to do so shall not relieve
Marvel International or the Company from any obligation that it would otherwise
have pursuant to this Section 8 except to the extent that Marvel International
or the Company has been prejudiced by that failure. Marvel International and/or
the Company shall have the option to control the defense and settlement of any
such suit. No settlement affecting the Employee’s rights shall be entered into
by Marvel International or the Company or any of their affiliates without the
Employee’s consent, such consent not to be unreasonably withheld.
Indemnification under this Section 8 shall be in addition to any other
indemnification by Marvel International and/or the Company of its officers and
directors. Expenses incurred by Employee in defending an action, suit or
proceeding for which he claims the right to be indemnified pursuant to this
Section 8 shall be paid by Marvel International in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
or on behalf of Employee to repay such amount in the event that it shall
ultimately be determined that he is not entitled to indemnification by Marvel
International or the Company. Such undertaking shall be accepted without
reference to the financial ability of Employee to make repayment. The provisions
of this Section 8 shall apply as well to the Employee’s actions and omissions as
a trustee of any employee benefit plan of Marvel International, its affiliates
or subsidiaries.

 

12



--------------------------------------------------------------------------------



 



9. Governing Law; Jurisdiction. This Agreement shall be governed by English law
and, subject to Section 5.5 above, the parties hereto agree to submit any
dispute as to its terms or effect to the exclusive jurisdiction of the English
courts.
10. Notices.
All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by overnight courier (notices sent by
overnight courier shall be deemed to have been given on the scheduled delivery
date), as follows (or to such other address as either party shall designate by
notice in writing to the other in accordance herewith):
If to Marvel International, to:
Marvel Entertainment International, Ltd
54 Great Marlborough St.
London W1F 7JU
United Kingdom
Attn: [                    ]
with a copy to:
Marvel Entertainment, Inc.
417 Fifth Avenue
New York, New York 10016
USA
Attention: General Counsel
If to the Employee, to the Employee at his address as then on file with the
Company’s Human Resources Department.
11. General.
11.1 The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

13



--------------------------------------------------------------------------------



 



11.2 This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth. This Agreement expressly supersedes all agreements and understandings
between the parties regarding the subject matter hereof and any such agreement
or understanding is terminated as of the date first above written.
11.3 This Agreement, and the Employee’s rights and obligations hereunder, may
not be assigned by the Employee. Marvel International may assign its rights,
together with its obligations, hereunder (i) to any affiliate or (ii) to third
parties in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets; in any event the obligations of
Marvel International hereunder shall be binding on its successors or assigns,
whether by merger, consolidation or acquisition of all or substantially all of
its business or assets.
11.4 This Agreement may be amended, modified, superseded, canceled, renewed or
extended and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.
11.5 This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement.
11.6 In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
11.7 There are no collective agreements that directly affect the terms and
conditions of the Employee’s employment.
12. Subsidiaries and Affiliates.
As used herein, the term “subsidiary” shall mean any corporation or other
business entity controlled directly or indirectly by Marvel International or the
business entity in question, and the term “affiliate” shall mean and include any
corporation or other business entity directly or indirectly controlling,
controlled by or under common control with Marvel International or the business
entity in question.

 

14



--------------------------------------------------------------------------------



 



13. Contracts (Rights of Third Parties) Act 1999
Section 3.5 of this Agreement may confer rights on the Employee’s spouse or
dependants under the Contracts (Rights of Third Parties) Act 1999. Save as
expressly stated, no other rights are conferred to the Employee’s spouse or
dependants or to any other third party other than Marvel International or its
affiliates.
14. Deductions
For the purposes of the Employment Rights Act 1996, the Employee authorises
Marvel International at any time during the continuance of this Agreement and in
any event on termination howsoever arising, to deduct from the Employee’s
remuneration (which for this purpose includes, without limitation, salary, pay
in lieu of notice, commission, bonus, holiday pay and sick pay) all debts owed
by the Employee to Marvel International or any affiliate, including but without
limitation the balance outstanding of any loans (and interest where appropriate)
advanced by Marvel International to the Employee, the cost of repairing any
damage or loss to Marvel International’s property caused by the Employee and any
loss suffered by Marvel International as a result of any neglect or breach of
duty by the Employee.
15. Personal Information
15.1 Information relating to the Employee may be held by Marvel International in
its manual and automated filing systems, including details of the Employee’s
remuneration, absence record, medical record, tax code, home address, and so on.
The Employee hereby consents to the processing and disclosure of such personal
data both inside and, where necessary, outside the European Economic Area for
the purposes of salary administration, personnel administration, health
administration, health insurance/benefits, any other benefit or administration
or Marvel International or its affiliates, training and appraisal (including
performance and disciplinary records), equal opportunities monitoring,
management purposes and as required for the purposes of complying with Marvel
International or its affiliates’ obligations under employment law or the
marketing of products and services to the Employee.
15.2 The Employee agrees to use all reasonable endeavours to keep Marvel
International informed of any changes to the Employee’s personal data, including
any change of the Employee’s home address.

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
COMPANY:

              MARVEL ENTERTAINMENT         INTERNATIONAL LIMITED       EMPLOYEE:
 
           
By:
  /s/ Benjamin Dean       /s/ Simon Philips
 
           
 
  Benjamin Dean       Simon Philips
 
  Secretary        

 

16



--------------------------------------------------------------------------------



 



SCHEDULE 1
Additional Benefits:

  1.  
Automobile Allowance. The Employee shall be eligible for an automobile allowance
in the amount of £640 per month in accordance with the Company’s policy.

 

17